Fourth Court of Appeals
                            San Antonio, Texas
                                   January 9, 2019

                                No. 04-18-00934-CR

                               Omar Benitez ARIAS,
                                    Appellant

                                          v.

                               The STATE of Texas,
                                     Appellee

         From the 216th Judicial District Court, Gillespie County, Texas
                             Trial Court No. 6599
                Honorable N. Keith Williams, Judge Presiding


                                   ORDER
        The court reporter responsible for filing the portion of the reporter’s record
relating to pre-trial hearings in this appeal filed a notification of late record informing the
court that the reporter’s record has not been filed because appellant has failed to file a
designation of record. TEX. R. APP. P. 34.6(b)(1).

        We, therefore, ORDER appellant to file written proof to this court on or before
January 22, 2019 that he has filed a designation of record with the court reporter. See
TEX. R. APP. P. 34.6(b)(c). If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty days from the date of this order, and the court
will only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                               _________________________________
                                               Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court